NOT RECOMMENDED FOR PUBLICATION
                                File Name: 11a0279n.06

                                            No. 09-4123

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                     Apr 29, 2011
UNITED STATES OF AMERICA,                               )
                                                        )                      LEONARD GREEN, Clerk
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )    ON APPEAL FROM THE UNITED
                                                        )    STATES DISTRICT COURT FOR
                                                        )    THE NORTHERN DISTRICT OF
STEVEN SMITH,                                           )    OHIO
                                                        )
       Defendant-Appellant.                             )


Before: MARTIN, SILER and ROGERS, Circuit Judges.

       PER CURIAM. Steven Smith pleaded guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). He appeals the district court’s denial of his motion

to suppress and motion to reconsider. For the following reasons, we AFFIRM.

                                         BACKGROUND

       A police officer in Mansfield, Ohio followed Christopher Smith, brother of Steven Smith,

as he drove his truck along Olivesburg Road to its intersection with Newman Street and Wayne

Street. The officer stopped Christopher after he turned left onto Wayne Street without signaling.

The passenger, Steven, claimed to have no identification and the officer asked both occupants to exit

the truck. Steven promptly fled on foot. Christopher stayed and consented to a search of his truck,

wherein the police discovered a handgun located on the passenger-side floorboard. Christopher

denied knowledge of the gun, and claimed that it belonged to Steven.
No. 09-4123
United States v. Steven Smith

       Steven was charged with being a felon in possession of a firearm and filed a motion to

suppress evidence discovered from the traffic stop. The district court denied his motion, holding that

Christopher’s failure to signal violated Mansfield Codified Ordinance § 331.14(a) and supplied the

probable cause needed to validly stop Christopher’s vehicle. Steven filed a motion to reconsider the

order denying his motion to suppress, citing the expert opinion of Henry Lipian that § 331.14(a) did

not require a driver to signal when turning from Olivesburg Road onto Wayne Street. The district

court denied the motion to reconsider, and Smith pleaded guilty to the indictment, reserving the right

to appeal the denial of his motion to suppress.

                                           DISCUSSION

A. Standard of Review

       We review a district court’s legal conclusions in support of a denial of a motion to suppress

de novo. United States v. McPhearson, 469 F.3d 518, 523 (6th Cir. 2006).

       We review a district court’s denial of a motion to reconsider a suppression order for an abuse

of discretion. See United States v. Cleveland, 165 F.3d 28, 1998 WL 639173, at *2 (6th Cir. Sept.

11, 1998) (table); see also United States v. Ozuna, 561 F.3d 728, 735 (7th Cir. 2009); United States

v. Brobst, 558 F.3d 982, 994 (9th Cir. 2009).

B. Motion to Suppress

       Steven argues that the district court erred in holding that a vehicle traveling along Olivesburg

Road and turning onto Wayne Street in Mansfield must use a turn signal under § 331.14(a). As a

result, he argues, law enforcement lacked probable cause to stop Christopher’s truck, and any

evidence the government obtained from the stop should have been suppressed.

                                                  -2-
No. 09-4123
United States v. Steven Smith

       We require probable cause to justify stops for completed misdemeanor traffic violations.

United States v. Simpson, 520 F.3d 531, 540–41 (6th Cir. 2008). Because Christopher’s failure to

signal—a misdemeanor under Mansfield Codified Ordinance § 303.99(a) and (b)—was complete

by the time law enforcement stopped his truck, probable cause was required to justify the stop. See

United States v. Hughes, 606 F.3d 311, 316 n.8 (6th Cir. 2010). We have previously upheld traffic

stops where law enforcement witnessed a vehicle failing to signal before changing lanes in violation

of state law, regardless of the officer’s subjective motive for initiating the stop. See United States

v. Akram, 165 F.3d 452, 455 (6th Cir. 1999). Here, the officer’s observance of Christopher’s failure

to signal supplied the probable cause necessary to stop him.

       Steven argues that the failure to signal was not prohibited by Mansfield traffic law, because

vehicles do not cross oncoming traffic when turning from Olivesburg Road onto Wayne Street, and

thus no turn signal was needed under § 331.14(a). Olivesburg Road is one section of State Route

545, and its name changes to Wayne Street at a three-way intersection with Newman Street.

Vehicles traveling south on Olivesburg Road may continue following State Route 545 by veering

left onto Wayne Street, or may continue straight onto Newman Street. All three streets allow for the

two-way flow of traffic.

       The district court correctly held that vehicles traveling along State Route 545 through this

intersection must signal when turning onto Wayne Street. Section 331.14(a) requires that “No

person shall turn a vehicle or move right or left upon a highway . . . without giving an appropriate

signal.” This section does not distinguish between turns at four-way intersections and the kind

involved here, and instructs drivers that turn signals should “clearly indicate to both approaching

                                                -3-
No. 09-4123
United States v. Steven Smith

and following traffic [the driver’s] intention to turn.” (emphasis added). Using a turn signal here

would have accomplished these purposes. Vehicles following behind Christopher would have

benefited from knowing whether he intended to turn left onto Wayne Street or proceed straight onto

Newman Street. Vehicles waiting at the red light to turn right onto Wayne Street from Newman

Street would also have benefited from knowing whether Christopher intended to turn in front of

them. Even if not a 90-degree turn, requiring a signal here fits within the plain language of §

331.14(a). We reached the same conclusion regarding a similar intersection in United States v.

Westmoreland, 224 F. App’x 470, 2007 WL 930262, at *3–5 (6th Cir. 2007), and Ohio courts have

also done so under similar ordinances, see State v. Hoder, No. 03CA0042, 2004 WL 1343573, at *4

(Ohio Ct. App. June 16, 2004); State v. Beacham, No. 03CA36, 2003 WL 22763534, at *3 (Ohio

Ct. App. Nov. 18, 2003).

C. Motion to Reconsider

       Steven argues that the district court abused its discretion by denying his motion to reconsider

because Lipian’s expert opinion demonstrated that it was a clear error of law to conclude that §

331.14(a) required Christopher to signal his turn. The district court, however, properly denied

Smith’s motion to reconsider because it was capable of interpreting § 331.14(a) without the

assistance of an expert. United States ex rel. Compton v. Midwest Specialties, Inc., 142 F.3d 296,

301–02 (6th Cir. 1998) (“Expert testimony is not proper for issues of law.” (quoting Crow Tribe of

Indians v. Racicot, 87 F.3d 1039, 1045 (9th Cir. 1996))).

       AFFIRMED.



                                                -4-